Exhibit Form 51-102F3 Material Change Report 1. Name and Address of Company Pan American Silver Corp. (the “Company”) 1500 – 625 Howe Street Vancouver, British Columbia, V6C 2T6 2. Date of Material Change February 5, 2009 3. News Release News releases dated February 4, 2009 and February 5, 2009 were issued through Marketwire and were filed with regulatory authorities in Canada. 4. Summary of Material Change On February 4, 2009 the Company announced its intention to make a public offering of common shares to the public, and filed a preliminary shelf prospectus supplement in connection with this announcement.On February 5, 2009 the Company announced that the offering would consist of 5,540,000 common shares at a price of US$16.25 per common share, and filed a shelf prospectus supplement in connection with this announcement.The underwriters to the offering were granted an over-allotment option exercisable within 30 days of the filing of the final prospectus supplement on February 5, 2009, with a maximum of 831,000 additional common shares at a price of US$16.25 per common share. 5. Full Description of Material Change See attached Schedule “A” and Schedule “B”. 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. 7. Omitted Information No significant facts otherwise required to be disclosed in this report have been omitted. 8. Executive Officer The following executive officer of the Company is knowledgeable about the material change and may be contacted by any of the Securities Commissions in respect to the change: Robert Pirooz General Counsel, Corporate Secretary and Director 604-684-1175 9. Date of Report February 6, 2009 SCHEDULE “A” PAN
